Appeals by the defendants from two judgments of the Supreme Court, Queens County (Fiber, J.) (one as to each of them), rendered September 22, 1983 with respect to the defendant Marcus, and rendered September 15, 1983 with respect to the defendant Lewis, convicting each of them of assault in the second degree, after a nonjury trial, and imposing sentences.
Ordered that the judgments are affirmed.
The evidence adduced at the trial, which revealed that the defendant Lewis shot the complainant at close range several times while the complainant was being restrained by the defendant Marcus, and that the assault had been premeditated, was legally sufficient to support the verdicts. Moreover, upon the exercise of our factual review power, we are satisfied that the evidence established both defendants’ guilt beyond a reasonable doubt and that the verdicts were not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant Marcus’s challenge to the verdict as repre*709senting a compromise by the trier of fact, inasmuch as the evidence, if credited, would have supported a conviction of attempted murder, an offense charged in the indictment, does not furnish a basis for reversal (see, People v Alfaro, 108 AD2d 517, affd 66 NY2d 985).
We have examined the defendants’ remaining contentions, including those asserted by the defendants pro se, and find them to be either unpreserved for our review or without merit. Thompson, J. P., Weinstein, Rubin and Harwood, JJ., concur.